Citation Nr: 1548160	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  08-20 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 10 percent from February 1, 1988 to October 3, 2006, in excess of 50 percent disabling from October 4, 2006 to September 1, 2012, and in excess of 70
percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

3.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease (IHD).

4.  Entitlement to an effective date prior to February 1, 1988 for the grant of service connection for PTSD.

5.  Entitlement to an effective date prior to March 22, 2011 for the grant of service connection for type II diabetes mellitus.  

6.  Entitlement to an effective date prior to September 29, 2010 for the grant of service connection for IHD. 

7.  Entitlement to an effective date earlier than September 1, 2012 for the grant of a total disability rating based on individual unemployability (TDIU).

8.  Entitlement to an effective date earlier than September 1, 2012 for eligibility to
Dependent's Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Specifically, in an October 2011 rating decision, the RO granted service connection for type II diabetes mellitus on a presumptive basis and assigned a 20 percent rating effective March 22, 2011.  

In a June 2013 rating decision, the RO granted service connection IHD on a presumptive basis and assigned a 30 percent rating effective September 29, 2010, one year prior to the date of the Veteran's claim.  

The Board also notes that the Veteran's claim of entitlement to service connection for PTSD was denied in an unappealed September 2003 rating decision.  In a November 2006 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a 10 percent evaluation effective November 30, 2005.  The Veteran filed a timely appeal with respect to the evaluation and effective date of this award. 

In December 2011, the initial issue was entitlement to an effective date earlier than November 30, 2005 for the grant of service connection for PTSD.  Subsequently, the Board granted an effective date of November 22, 2005 for the grant of service connection for PTSD, and remanded the issues of entitlement to a higher initial evaluation for PTSD and entitlement to a TDIU.  The Veteran appealed the denial of an earlier effective date prior to November 22, 2005 for the grant of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court). 

In July 2012, pursuant to a Joint Motion for Remand of June 2012, the Court remanded the issue of entitlement to an earlier effective date to the Board for readjudication.

In a February 2013 decision, the Board granted an earlier effective date of February 1, 1989 for the grant of service connection for PTSD.  The Board also remanded the issue of whether an earlier effective date, prior to February 1, 1989 was warranted.  

In a following November 2013 rating decision, the RO granted an effective date of February 1, 1988 for the grant of service connection for PTSD.  The RO also assigned a 10 percent rating from February 1, 1988 to October 3, 2006, a 50 percent rating from October 4, 2006 to September 1, 2012, and a 70 percent rating thereafter.  See also November 2013 Supplemental Statement of the Case (readjudicating the PTSD increased rating claims and noting that an earlier effective date for PTSD was granted effective February 1, 1988 as discussed in November 2013 rating decision).  For these reasons, the Board concludes that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) entitlement to an effective date earlier than September 1, 2012 for the grant of a TDIU; and (2) entitlement to an effective date earlier than September 1, 2012 for eligibility to DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's PTSD disability has been manifested by symptoms of anxiety, depression, nightmares, intrusive thoughts, hypervigilance, and outbursts of anger and irritability with periods of violence, suicidal and homicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.

2.  For the entire rating period on appeal, the Veteran's PTSD disability has not been manifested by virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.

3.  For the rating period on appeal, the Veteran's PTSD disability has not been manifested by total social impairment.

4.  For the entire appeal period, the Veteran's diabetes has been manifested by a need for continuous oral medication and a restricted diet, without the use of insulin or restriction of activities.

5  For the entire appeal period, the Veteran's IHD has been productive of a workload greater than 5 METs and left ventricular dysfunction with an ejection fraction greater than 50 percent, without an episode of acute congestive heart failure in the past year.

6.  In a November 2013 rating decision, the RO granted an effective date of February 1, 1988 for the grant of service connection for PTSD; this effective date was assigned as it was the date one year prior to the date of receipt of the Veteran's claim.      

7.  The first medical evidence of a diagnosis of diabetes was in February 2007.

8.  On March 22, 2011, the Veteran filed a claim for service connection for diabetes mellitus, including as due to herbicide exposure.

9.  In an October 2011, decision, the RO granted service connection for diabetes mellitus type II, effective March 22, 2011.

10.  The Veteran filed a claim for service connection for IHD on September 29, 2011.  

11.  In a June 2013 rating decision, the RO granted service connection for IHD on the basis of presumptive herbicide exposure, effective September 29, 2010; this effective date was assigned as it was the date one year prior to the date of receipt of the Veteran's claim.      


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD prior to September 1, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.131, 4.132, Diagnostic Code 9411 (in effect prior to February 3, 1988); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective February 3, 1988); 38 C.F.R. 
§§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (effective November 7, 1996).

2.  The criteria for a disability rating in excess of 70 percent for PTSD beginning September 1, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (effective November 7, 1996).

3.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

4.  The criteria for an initial rating in excess of 30 percent for IHD are not met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2015).

5.  The criteria for an effective date earlier than February 1, 1988, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2015).

6.  The criteria for an effective date earlier than March 22, 2011, for the grant of service connection for diabetes mellitus, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 
38 C.F.R. §§ 3.1(p), 3.114, 3.400, 3.816 (2015).

7.  The criteria for an effective date earlier than September 29, 2010, for the grant of service connection for ischemic heart disease, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.400, 3.816 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
 (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Veteran's appeal for higher initial ratings arise from his disagreement with the initial evaluations following the grant of service connection; as such, no additional notice is required.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

In letters dated in May 2011 and September 2012 the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim. 
Further, the Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  He has also submitted a private psychological evaluation form Dr. J.C. dated in September and October 2012.   The Veteran was also afforded VA examinations in connection with his claims in October 2006 (PTSD), January 2012 (diabetes), February 2013 (PTSD), and August 2013 (IHD).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The examination reports considered all the pertinent evidence of record, the Veteran's statements and symptoms, and provided a complete rationale for the opinions stated.  The VA examinations also adequately addressed the relevant rating criteria.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Ratings-Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Rating for PTSD

The Veteran is in receipt of a 10 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period from February 1, 1988 to October 3, 2006.  He is in receipt of a 50 percent rating from October 4, 2006 to September 1, 2012, and is in receipt of a 70 percent rating thereafter. 
The Board notes that on February 3, 1988, the applicable rating criteria for PTSD, Diagnostic Code 9411, were revised.  See 38 C.F.R. § 4.132, Diagnostic Codes 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988).  Further, the remaining PTSD regulations were amended effective November 7, 1996.  See 38 CFR 4.130, Diagnostic Code 9411 (1996); 61 Fed. Reg. 52,700 (Oct. 8, 1996).

The timing of the amendment requires the Board to consider the claim under all three regulations for the entire period on appeal.  See VAOPGCPREC 7-2003.

PTSD was added to VA's rating schedule on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  38 C.F.R. § 4.132, Diagnostic Code 9401, as in effect prior to February 3, 1988, provided for a noncompensable rating if there were neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  See 38 C.F.R. § 4.132, Diagnostic Codes 9411 (1983).  A 10 percent rating was assigned when emotional tension or other evidence of anxiety were productive of moderate social and industrial impairment.  A 30 percent rating was assigned for definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable industrial impairment.  A 50 percent rating was assigned when ability to establish or maintain effective or favorable relationships with people was substantially impaired. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment.  A 70 percent rating was assigned when ability to establish and maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual was demonstrably unable to obtain or retain employment.

Effective February 3, 1988, the schedular criteria to rate psychiatric disorders was revised.  See 38 C.F.R. § 4.132, Diagnostic Codes 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988).  A 10 percent rating was assigned when there was less than the criteria for a 30 percent disability rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent rating was assigned when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent evaluation required that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  A 70 percent evaluation required that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation required the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or demonstrably unable to obtain or retain employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1988).

Under the current criteria, effective from November 7, 1996, a rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, the Board notes that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015). 

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether Veteran's PTSD disability more nearly approximates a 70 percent rating for the entire rating period on appeal prior to September 1, 2012.  

The evidence includes numerous VA treatment records.  In November 2002, the Veteran was diagnosed with anxiety disorder.  In August 2004, it was noted that the Veteran had been diagnosed with anxiety, but his main complaints related to PTSD issues.  In January 2005, the Veteran was seen for a PTSD evaluation.  The examiner at that time stated that the Veteran's scores did not support a diagnosis of PTSD and suggested that the Veteran may have been exaggerating his symptoms on the test.  In November 2005, the Veteran was diagnosed with PTSD.  A GAF score of 60 was provided, indicative of  moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In a February 2006 treatment note, the Veteran claimed that the medication adjustment was beneficial.  Sleep had improved and there was no gross change in mental status from the previous appointment.  He denied suicidal and homicidal ideation.  A GAF score of 70 was provided, reflecting mild symptoms.  In November 2006, the examiner stated that the Veteran's quality of life had been seriously affected by his medical conditions.  His social, family, and occupational functioning was severely impaired.  It was noted that the Veteran should be removed from the job market due to cognition impairment and chronic mood impairment leading to irritability and poor impulse control which made him unfit to comply with his job supervisors.  The examiner stated that the Veteran should be awarded  unemployability and total disability.  A GAF score of 60 was given, reflecting moderate symptoms.  There was no evidence of any further psychiatric treatment or follow up after November 2006.

The Veteran was afforded a VA examination in October 2006.  During the evaluation, the Veteran reported having been married twice and had been unemployed for the past eight years.  The Veteran reported symptoms of anger, nightmares, and impaired impulse control.  Specifically, the Veteran reported that he had been arrested on at least a couple of occasions for fighting and disturbing the peace.  Over the years, the Veteran reported being arrested at least 20 times.  Upon mental status examination, the examiner noted that the Veteran's thought processes were logical, coherent, and relevant.  He was an attractive, articulate, verbal, well-dressed and well-groomed individual who was cooperative.  He exhibited fairly good social skills.  He seemed intelligent and his speech was well understood.
The Veteran was well-oriented to time, place, person, and situation.  His affect was one of excitation.  His reasoning was good.  His verbal comprehension was good as was his concentration.  He stated that his short term memory was poor.  The examiner noted that a review of psychological symptoms resulted in the endorsement of anxiety, panic attacks, depression, insomnia, crying spells, anhedonia, and nightmares.  He indicated auditory phenomenon as well as
paranoia and suicidal and homicidal ideas.
The October 2006 VA examiner further noted that the Veteran's "main problem behavior" was with his anger and irritability, which was worsened by his consumption of large amounts of alcohol.  The examiner further stated that the Veteran's "PTSD plays a minor role in his behavioral and emotional problems which include anger, irritability and problems dealing with those close to him."  The Veteran was noted, however, to have persistent avoidance symptoms, which included social and emotional detachment as well as a foreshortening of his future.  His arousal symptoms included anger problems, concentration problems, and hypervigilance.  The examiner diagnosed the Veteran with "mild" PTSD and alcohol dependency assigned a GAF score of 65, indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

Overall, the October 2006 VA examiner stated that the Veteran did have a "good deal of emotional distress expressed in behavioral terms."  His mood was unstable and he would become angry and start to cry.  However, the examiner stated that the Veteran's distress was consistent with alcohol dependency and Axis II personality disorder.  The examiner opined that his alcohol dependency was not related to his PTSD disability.  The examiner also opined that the Veteran may have been exaggerating the frequency of his PTSD symptoms. 

The Veteran submitted a private psychological evaluation from Dr. J.C. conducted in September and October 2012.  It appears that Dr. J.C. had access to some of the evidence in the Veteran's claims file.  He also interviewed the Veteran, the Veteran's sister, second wife, his son, and one of the Veteran's fellow service members.  Dr. J.C. stated that after his return from Vietnam, the Veteran was reportedly standoffish and not wanting to socialize.  It was noted that the Veteran had sleep impairment and was depressed when he returned from Vietnam.  The Veteran also indicated auditory phenomena as well as paranoia and suicidal and homicidal ideas.  Dr. J.C. diagnosed the Veteran with PTSD, chronic and severe.  A GAF score of 45 was indicated, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  Dr. J.C. noted that the Veteran's symptoms, including flashbacks, intrusive thoughts, re-experience the traumas of military service, difficulty concentrating, panic attacks, avoidance of people and places, detachment and estrangement from others, limited social network, anger control problems, and depression impacted the Veteran's social and occupational functioning.

Dr. J.C. also reviewed the rating criteria for the entire rating period on appeal and opined that the Veteran met the 70 percent rating criteria for the rating period from 1989 to the present.  In regard to the rating period prior to November 1996, Dr. J.C. noted that from the very outset of his return from Vietnam and his discharge from the Marines, the Veteran was detached and estranged from others, even members of his close family.  He was irritable and had countless major outbursts of anger.  His first wife left him and took their child and moved away, later to divorce the Veteran.  Although the Veteran was employed during this period, he missed a lot of work because he was not feeling well, was incarcerated for fighting, or was let go because of his frequent outbursts.  As for the rating criteria from November 1996 to the present date, Dr. J.C. noted that the Veteran suffered from depression, which often affected his ability to function both socially and occupationally.  Dr. J.C. further stated that the Veteran's depression could not be separated out from the Veteran's PTSD.  The Veteran also had panic attacks, often having to flee the situation or avoid a situation which may provoke a panic attack.  Poor impulse control interfered with the Veteran's judgment and gave him great difficulty in stressful situations causing him to lose control.  Except for his immediate family, the Veteran did not have a social network.  The Veteran also had episodes of explosive aggressive energy during which he presented a danger of hurting other
people.  For these reasons, Dr. J.C. opined that the Veteran's PTSD warranted a 70 percent rating for the entire rating period on appeal.  

The Veteran underwent a VA PTSD examination in February 2013.  In a July 2013 VA addendum note, the examiner stated that the claims file had been reviewed.  During the evaluation, the Veteran reported that he was separated from his wife for one year and attempting to reconcile his 40 year marriage.  He reported separating from his wife because of his anger and the fact that she was unreasonable with him often provoking him.  The Veteran stated that he enjoyed building dragsters and spending time riding in his mud truck.  The Veteran reported that he last worked full-time in 1998 until he was injured on the job.  The Veteran stated that he had been involved in mental health treatment through VA for 15 years.  He reported symptoms of irritability and homicidal ideas, without intent, as well as startle symptoms.  He reported aggressiveness under stress.  He also indicated that he had anxiety, depression, nightmares, and suicidal ideas without intent.  The Veteran also stated that in the past he heard voices "calling my name."  He stated that he was very upset that he was estranged from his 38-year-old son.  The examiner noted that the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal and homicidal ideation without intent.  The examiner noted that the Veteran's intelligence was within the average range based on a vocabulary SS 10 on the WAIS-III.  It was further noted that the Veteran produced an "incredibly invalid/exaggerated MMPI" score which fells into the most highly exaggerated MMPIs seen by the examiner.  The examiner then opined that the Veteran had, at worst, moderate PTSD with a GAF score of 60, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner further stated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's PTSD disability more nearly approximates a 70 percent rating for the entire rating period on appeal prior to September 1, 1989.  

The weight of the evidence of record demonstrates that, throughout the rating period, the Veteran has experienced anxiety, depression, nightmares, suicidal and homicidal ideas without intent, panic attacks, poor impulse control with periods of violence and arrests, difficulty in stressful situations, and difficulty establishing and maintaining occupational and social relationships.  

Moreover, Dr. J.C. specifically opined that the Veteran's PTSD warranted a 70 percent rating for the entire rating period on appeal.  The Board finds Dr. J.C. highly probative as he reviewed the evidence of record, interviewed the Veteran and several family members, considered both the old and revised PTSD rating criteria, and provided opinions supported by well-reasoned rationales supported by the evidence of record.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating for PTSD is warranted for the entire rating period prior to September 1, 2012.

The Board further finds that a rating in excess of 70 percent for the entire rating period on appeal is not warranted.  None of the medical evidence of record, to include the report from Dr. J.C. demonstrates that the Veteran's PTSD more nearly approximate a 100 percent evaluation under any of the rating criteria (old or revised).  Although the Veteran has had difficulty maintaining social relationships, the Veteran has remained married for 40 years.  See February 2013 VA examination report.  He also reported enjoying building dragsters and spending time riding his mud truck.  This does not demonstrate total social impairment or virtual isolation in the community as contemplated by the 100 percent rating criteria under the old or new criteria.  The Veteran has also not been shown to have gross impairment in thought processes or communication or totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted prior to September 1, 2012 herein.  The Veteran does suffer from nightmares, but this is contemplated under sleep impairment listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with the Veteran's anxiety and suicidal and homicidal ideation which are symptoms contemplated under the 70 percent PTSD disability rating.  Further, the competent and probative evidence of record demonstrates that the Veteran's thought process and communication were within normal limits.  The Veteran has not been found to be unable to perform activities of daily living (including maintenance of minimal personal hygiene and handling his own finances). 

For these reasons, the Board finds that a 70 percent rating for PTSD is warranted for the entire rating period prior to September 1, 2012.  The Board further finds that a rating in excess of 70 percent for the entire rating period on appeal is not warranted.  

Rating for Diabetes Mellitus

The Veteran seeks an increased disability rating for diabetes mellitus, type II, which is currently rated as 20 percent disabling under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913. 

Pursuant to Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating. Id.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  Id. 

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating). 

Based on the evidence of record, both lay and medical, the Board finds that an increased disability rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires insulin or regulation of activities.

Upon VA examination in January 2012, the Veteran's diabetes was noted to be controlled on oral medication and managed by a restricted diet.  The Veteran's diabetes did not require regulation of activities or insulin.  The Veteran was also noted to visit his diabetic care provider less than two times per month.  

Regarding complications associated with the Veteran's diabetes disability, the Board notes that he has already been granted service connection for peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and special monthly compensation for loss of use of a creative organ.  See May 2014 rating decision.  The Veteran has not disagreed with the ratings assigned for these disabilities; as such, those issues are not before the Board for consideration. 

VA treatment records continue to show treatment of the Veteran's diabetes with oral medication; however, they do not show the required use of insulin or regulation of activities.  

As the Veteran has not met all the criteria for the 40 percent disability rating under Diagnostic Code 7913, the Board finds that a rating in excess of 20 percent for diabetes is not warranted.  The preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 20 percent for diabetes mellitus type II for any period on appeal.  There is no reasonable doubt to be resolved, therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

Rating for IHD

The Veteran contends that his IHD should be awarded a higher evaluation throughout the appeal period.  For the reasons discussed below, the Board finds that no higher evaluation is appropriate.

The Veteran's IHD has been properly rated unde Diagnostic Code 7005 for arteriosclerotic heart disease (coronary artery disease).  Under Diagnostic Code 7005, a 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.
A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders, those rated under Codes 7000 through 7007, 7011, and 7015 through 7020, effective October 6, 2006.  See 38 C.F.R. § 4.100.  The revised regulation did not alter the rating criteria under Diagnostic Code 7005 as outlined above; however, it contains the following new provisions: (1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.

Upon review of all the evidence of record, the Board finds that a rating in excess of 30 percent for IHD has not been met for any period on appeal.  
VA treatment records show that the Veteran underwent a stress test in January 2004 where the Veteran achieved a workload of 8.9 METs.  An electrocardiogram revealed old anterior ischemia.  In a stress test dated in June 2011, the Veteran exercised for 5 minutes and 5 seconds and stopped due to fatigue.  He was able to achieve a workload of 7.0 METs.  The impression given was suggestive of ischemia.  Subsequent VA treatment records show that the Veteran is taking aspirin for his heart disease.

The Veteran was afforded a VA examination in August 2013.  The examiner noted that the Veteran had not had a myocardial infarction, coronary bypass surgery, or had congestive heart failure.  It was further noted that the Veteran took continuous medication for his heart condition, diagnosed as IHD.  The Veteran's underwent a stress test where the Veteran achieved a workload of greater than "5-7 METs" with dyspnea and fatigue.  This METs level was noted to be consistent with activities such as golfing (without cart), mowing the lawn, and heavy yard work.  There was also no evidence of cardiac hypertrophy or dilation.  Left ventricular ejection fraction (LVEF) was 52 percent.    

In reviewing all the evidence of record, the Board finds that a 30 percent evaluation is appropriate for the entire period on appeal.  A higher evaluation is not warranted, as the Veteran's ischemic heart disease is not manifested by congestive heart failure, a workload of less than 5 METs, or LVEF of 30 to 50 percent. 

The Board has also considered whether a separate and/or higher rating may be assigned for the Veteran's ischemic heart disease.  There is no evidence, however, that the Veteran's heart disorder would be better classified under a different diagnostic code in 38 C.F.R. § 4.104.  The remaining heart codes all have the same criteria as Diagnostic Code 7005, for which the Veteran has already been assigned a 30 percent evaluation.  See e.g., Diagnostic Codes for valvular heart disease, pericarditis, hypertensive heart disease, and cardiomyopathy.  

In addition to the medical evidence, the Board has considered the Veteran's statement in support of his claim.  However, as a layman, without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter, especially the severity of his ischemic heart disease in relation to the applicable rating criteria.  The VA examiner and the VA physicians have taken into account the Veteran's subjective complaints and performed objective testing to determine the overall severity of his ischemic heart disease.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that there is no probative evidence of record to support an increased rating in excess of 30 percent for the Veteran's IHD at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, for the entire period of appeal, the Board concludes that an increase in excess of 30 percent for the service-connected IHD is not warranted.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms. 

For example, the rating criteria reasonably describe the Veteran's diabetes disability and contemplates the Veteran's symptoms and treatment with oral medication and a restricted diet, without the use of insulin or restriction of activities.  Further, the Veteran has also been assigned separate disability ratings for complications associated with his diabetes disability, to include peripheral neuropathy, erectile dysfunction, and special monthly compensation for loss of use of a creative organ.

The Veteran's ischemic heart disease has been productive of a workload greater than 5 METs and left ventricular dysfunction with an ejection fraction greater than 50 percent, without an episode of acute congestive heart failure in the past year.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's IHD disability.

For the entire rating period on appeal, the Veteran's PTSD disability has been manifested by symptoms of such as anxiety, depression, nightmares, intrusive thoughts, hypervigilance, and outbursts of anger and irritability, suicidal and homicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's PTSD disability.

Therefore, the Board finds that the record does not reflect that the Veteran's disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis.  In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


Earlier Effective Date (PTSD)

As noted above, a November 2013 rating decision granted an effective date of February 1, 1988 for the grant of service connection for PTSD.

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue, which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a). If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

PTSD was added to VA's rating schedule on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  38 C.F.R. § 4.132, Diagnostic Code 9401.

The Veteran filed his claim for service connection for PTSD (initially claimed as a nervous disorder) on February 1, 1989.  There is no correspondence from the Veteran, dated prior to February 1, 1988 that could be interpreted as an informal claim for this benefit.  The date of the Veteran's claim, February 1, 1989, was more than one year after the effective date of the law adding PTSD to the rating schedule (i.e., April 11, 1980).  As such, the earliest date possible for the grant of service connection for PTSD is February 1, 1988.  The Veteran is already in receipt of this effective date; as such, an earlier effective date prior to February 1, 1988 is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Earlier Effective Date (Diabetes)

In a statement received by the RO on March 22, 2011, the Veteran filed a claim for entitlement to service connection for diabetes mellitus.  In an October 2011 rating decision, the RO granted service connection for diabetes on a presumptive basis and assigned a 20 percent disability rating, effective March 22, 2011.  

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. 

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

Although the Veteran asserts he was diagnosed with diabetes mellitus prior to filing his claim in March 2011, the effective date of a grant of service connection is not determined by the date upon which symptoms manifest or that a diagnosis is provided, but by the date a claim is filed.  38 U.S.C.A § 5110.  A report of symptoms is not sufficient to create a claim for service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (medical evidence cannot be an informal claim, there must be claimant intent to apply for a benefit).  Any claim for VA benefits must be submitted in the form prescribed by VA.  38 U.S.C.A. § 5101(a).  A claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

Certain diseases, to include type II diabetes mellitus, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e).  Presumptive service connection for type II diabetes mellitus was initially established, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The effective date was later amended to May 8, 2001.  See 69 Fed. Reg. 31,882 (June 8, 2004). 

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002), aff'g sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease. 
38 C.F.R. § 3.816(b)(1)(i) (2015).  The term "covered herbicide disease" includes diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  As noted above, the effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  
38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

In this case, the Veteran served in Vietnam and he was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989. Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang, 312 F.3d at 1368.  Therefore, the effective date for the grant of service connection for diabetes must be assigned pursuant to 
38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4). 

Because the Veteran's claim was filed many years after he was discharged from service in 1967, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  However, as noted above, a liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.

VA treatment records show the first diagnosis of diabetes in February 2007.  See October 2012 VA treatment record (noting that the first diagnosis of diabetes was on February 7, 2007).  VA treatment records dated in 2010 also reflect that the Veteran was scheduled for several "Healthy Diabetes Living Classes."  See May 2010 VA treatment record.  Based on this evidence, the Board finds that the Veteran did not meet all eligibility criteria for service connection for diabetes, specifically, a diagnosis of diabetes, on the effective date of the liberalizing law that allows presumptive service connection for diabetes based on herbicide exposure, or May 8, 2001, and continuously through the date his claim was received.  As such, he does not meet the criteria for retroactive payment.  

Further, prior to March 22, 2011, the date of the Veteran's claim, there is no document of record that may reasonably be construed as a formal or informal claim for service connection for diabetes mellitus.  See 38 C.F.R. §§ 3.151(a), 3.155(a).  Therefore, the earliest possible effective date for the award of service connection for diabetes mellitus is March 22, 2011, the date the Veteran's claim for service connection was filed.  See 38 C.F.R. §§ 3.114(a), 3.400. 

The Veteran's representative has argued that, because the Veteran was diagnosed with diabetes prior to the date he filed his claim, an earlier effective date should be assigned for the grant of service connection for diabetes.  See Representative's December 2013 statement in lieu of VA Form 9.  However, for the reasons discussed above, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  Even though the Veteran's diabetes was diagnosed prior to the date of his claim, the date of the claim, March 22, 2011, is the later of the two dates, and is the appropriate effective date.  See Brannon 12 Vet. App. at 34-35 (medical evidence cannot be an informal claim, there must be claimant intent to apply for a benefit).

Thus, the Board must find that the preponderance of evidence is against the claim; the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107.
Earlier Effective Date (IHD)

As noted above, the effective date for an award based on an original claim or a claim reopened after a final adjudication is generally fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue, which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a). If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

The basic facts in this case are not in dispute.  The Veteran filed a claim for service connection for IHD on September 29, 2011.  In a June 2013 rating decision, the RO granted service connection for IHD on the basis of presumptive herbicide exposure, effective September 29, 2010.  This effective date was assigned as it was the date one year prior to the date of receipt of the Veteran's claim.      

While the Veteran asserts his entitlement to an earlier effective date for the grant of service connection for this disability, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

The Board is cognizant that the Veteran had evidence of ischemia prior to September 29, 2010.  See January 2004 VA stress test.  However, while under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  

Here, while the claims file contains VA treatment records dated prior to September 29, 2010, these records do not show any reference to a desire for service connection for IHD.  Thus, these cannot constitute a claim for service connection.

In addition, there is no correspondence from the Veteran, dated prior to September 29, 2010, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

The Board has considered that, in the June 2013 rating decision, the RO granted service connection for IHD based on the Veteran's presumed exposure to herbicides during active service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases as discussed in the previous section.  

Specifically, if VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(2).

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400. 38 C.F.R. 
§ 3.816(c)(4).

The effective date of the regulation that added ischemic heart disease, including coronary artery disease, to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010). 

As discussed above, the Veteran did not file a claim for service connection for ischemic heart disease until September 29, 2011, and there was no prior denial of service connection for ischemic heart disease.  As there was no prior denial of service connection for ischemic heart disease and the Veteran's claim for service connection was received after ischemic heart disease was added to the list of presumptive diseases, the retroactive provisions of 38 C.F.R. § 3.816 are not applicable to this case. 

The Board has also considered whether, pursuant to 38 C.F.R. § 3.114(a), the Veteran may be entitled to an effective date of one year earlier than the date the Veteran filed his claim for service connection for ischemic heart disease.  This is proper if the evidence of record establishes that (1) he experienced symptoms of ischemic heart disease prior to his diagnosis, and (2) ischemic heart disease existed continuously from that date until the time he filed his claim for ischemic heart disease.  In this case, the Veteran is already in receipt of an effective date beginning one year prior to the date of his claim (i.e., September 29, 2010).  38 C.F.R. 
§ 3.114(a)(3).  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for IHD earlier than September 29, 2010, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


	(CONTINUED ON NEXT PAGE)





ORDER

For the entire rating period prior to September 1, 2012, a rating of 70 percent, but no higher, for PTSD is granted.  

For the rating period beginning September 1, 2012, a rating in excess of 70 percent for PTSD is denied.  

An initial rating in excess of 20 percent for diabetes mellitus is denied.

An initial rating in excess of 30 percent for ischemic heart disease is denied.

An effective date prior to February 1, 1988 for the grant of service connection for PTSD is denied.

An effective date earlier than March 22, 2011 for the award of service connection for diabetes mellitus including as due to herbicide exposure is denied.
An effective date earlier than September 29, 2010 for the award of service connection for ischemic heart disease including as due to herbicide exposure is denied.


REMAND

Earlier Effective Dates for the Grant of a TDIU and DEA Benefits

Entitlement to a TDIU was granted based on a single service connected disability, PTSD, evaluated at 70 percent disabling effective September 1, 2012.  See November 2013 rating decision (RO granted TDIU and DEA benefits effective September 1, 2012).

Pursuant to the Board's decision herein, the Veteran has been granted a 70 percent rating for PTSD effective February 1, 1988.  As such, he met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a)(2015), for an award of a TDIU prior to the currently assigned effective date of September 1, 2012.  

The Board finds, however, that additional development is required regarding the issues for earlier effective dates for the grant of a TDIU and DEA benefits as it is unclear as to when the Veteran stopped working.  For example, in a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) dated in January 2007, the Veteran stated that his last date of full-time employment was in June 1995.  However, in a January 2012 VA Form 21-8940, the Veteran reported that his last date of full-time employment was in "about 1989-90."  

During the October 2006 VA PTSD examination report, the Veteran stated that he last worked in 1998.  In the private psychological evaluation from Dr. J.C., conducted in September and October 2012, the Veteran stated that he last worked in 1996.  In the February 2013 VA examination, it was noted that the Veteran stopped working in 1998.  
The date of when the Veteran stopped working is essential to the determination of the effective date for a TDIU and DEA benefits.  Given the inconsistencies in the evidence of record, the Veteran should be asked to clarify the date of when he last worked full-time.  

Further, although it appears that the Veteran has previously applied for Social Security Administration disability benefits, it appears that some of these records may be missing.  Specifically, the determination letter regarding the award of benefits is not of record.  This evidence may assist the Board in determining the Veteran's last date of full-time employment.  As such, reasonable efforts should be conducted to obtain this evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another VA Form 21-8940, and ask him to clarify the date of when he last worked full-time.  

2.  Obtain all of the Veteran's SSA records, including a copy of the decision awarding him disability benefits.  Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The RO should make as many attempts to obtain these records as are required by VA regulations.  The Veteran also must be appropriately notified in the event these records cannot be obtained.  38 C.F.R. § 3.159(e)(1).

3.  Then readjudicate the claims for entitlement to an earlier effective date for the grant of a TDIU and DEA benefits in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


